UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CQLUMBIA F 1 L E D
SHARQAWIABDU ALI AL-HAAG., mt APR 0 8 2911
. . Clerk, U.S. District & Bankruptcy
Pet‘t‘°“ers’ Courts for the District of Columbla

v. Civil Action No. 1:09-cv-O0745 (RCL)

BARACK H. OBAMA,
President of the United States, et. al.,

Respondents.

\_/\./\/\/\;%/\./%/\/\/\/

ORDER
Upon consideration of Petitioner’s Unopposed Motion to Set New Brief`mg Schedule
with Respect to Petitioner’s l\/Iotion to Strike Statements from the Factual Retum, it is hereby
ORDERED that Petitioner’s motion is GRANTED and that Petitioner shall file reply
motion by April 25, 201 l.

so oRDERED this 543-ay OfAprn 2011.

QC.

RoYCE c. LAMBERTH
Chief Judge
United States District Court